                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

DOUGLAS E. LANDIS,

                            Petitioner,                                 ORDER
       v.
                                                                      18-cv-668-wmc
JON LITSCHER,

                            Respondent.


       This is a petition for a writ of habeas corpus under 28 U.S.C. § 2254. Douglas

Landis is serving the extended supervision portion of a sentence imposed by the Circuit

Court for Vernon County, pursuant to Landis’s 2001 conviction for substantial battery,

false imprisonment and bail jumping as a repeat offender. Landis claims that he was denied

his constitutional right to a direct appeal when, after being found financially ineligible by

the State Public Defender’s Office for appellate representation, neither the SPD, the circuit

court nor his trial counsel informed him that he could file a motion in the trial court asking

it to appoint counsel for him, hire another attorney or proceed pro se, and no one explained

to him the dangers of proceeding pro se on appeal. As a result, argues Landis, “his rights to

appeal and effective assistance of post conviction counsel were violated.” According to

Landis, he didn’t realize this until 15 years after he was convicted. In 2017, he filed a

motion in the Wisconsin Court of Appeals for reinstatement of his appeal rights, which

was denied, and the Wisconsin Supreme Court subsequently denied his petition for review.

He then filed the instant habeas petition.

       Landis’s petition is before the court for preliminary review under Rule 4 of the Rules

Governing Section 2254 Cases, which directs district courts to dismiss a federal habeas
petition if it “plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.” During the court’s initial review of

habeas petitions, it looks to see whether the petition is timely, whether the petitioner sets

forth cognizable constitutional or federal law claims, and whether the petitioner has

exhausted available state remedies.

       For purposes of this order only, the court will assume that Landis had a

constitutional right to be informed of his right to appeal the public defender’s financial

eligibility determination or to ask the circuit court to appoint a lawyer to represent him,

that he was not so informed, and that this prejudiced his right to appeal. Even so, this

court is not likely to hear Landis’s claim because his petition is untimely. In general, a

state prisoner must file his federal habeas petition within one year from the date on which

his conviction in the state court became final.        28 U.S.C. § 2244(d)(1).       (There are

statutory exceptions to this general rule, see § 2244(d)(1)(B)-(D), but none applies here.)

A state court conviction becomes final at the conclusion of direct review or the expiration

of the time for seeking such review. Id. Although it is not clear from the state court docket

sheet when Landis’s right to file a direct appeal expired, see https://wcca.wicourts.gov

(search Vernon County case 00CF0088)(last visited October 4, 2018), it is fair to assume

that it occurred no later than 2003. His deadline for filing a federal habeas petition expired

one year later, or in 2004.

       The state court docket sheet does not show that Landis filed any applications for

post-conviction relief in 2003 or 2004 that would have tolled the limitations period under

28 U.S.C. § 2244(d)(2), which provides that the federal limitations period does not run


                                               2
while a properly filed application for post-conviction relief is pending in state court. Thus,

the instant federal petition is at least 10 years too late. Petitioner’s 2017 state court

motion for restoration of his appeal rights does not affect this calculation. Because his

federal limitations period had already expired by the time he filed his application for a writ

of habeas corpus in state court, he does not get the benefit of tolling under 28 U.S.C. §

2244(d)(2). Teas v. Endicott, 494 F.3d 580, 582–83 (7th Cir. 2007) (where time under §

2244(d)(1)(A) has long expired before filing of state postconviction petition, no collateral

review “was pending” in state court and tolling provision under § 2244(d)(2) does not

render petition timely); Escamilla v. Jungwirth, 426 F.3d 868, 870 (7th Cir. 2005) (“state

court's willingness to entertain a belated collateral attack on the merits does not affect the

timeliness of the federal proceeding”). Once expired, there was no longer any time to which

the tolling provision could apply.

       Although Landis’s petition is plainly untimely under the federal statute, there

remain two paths by which this court could hear the petition. First, Landis could attempt

to show that he is entitled to equitable tolling of the limitations period, which requires him

to establish (1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way and prevented timely filing. Holland v. Florida,

560 U.S. 631, 649 (2010); Socha v. Boughton, 763 F.3d 674, 684-85 (7th Cir. 2014). In

light of the large time lapses during which Landis appears to have done nothing to pursue

his rights, he is unlikely to qualify for equitable tolling. Moreover, his claimed ignorance

of the law is not an “extraordinary circumstance.” Godoski v. United States, 304 F.3d 761,




                                              3
762 (7th Cir. 2002) (“Ignorance of the law does not justify an extension of the one-year

period to commence a collateral attack.”).

       Second, Landis could argue for an equitable exception to § 2244(d)(1) based on a

credible claim of actual innocence, regardless whether he has been diligent in pursuing his

rights. See McQuiggin v. Perkins, 569 U.S. 383, 399 (2013). To qualify for this narrow

exception, Landis must “present[ ] evidence of innocence so strong that a court cannot

have confidence in the outcome of the trial unless the court is also satisfied that the trial

was free of nonharmless constitutional error.” Schlup v. Delo, 513 U.S. 298, 316 (1995).

Landis must show that “in light of new evidence, it is more likely than not that no

reasonable juror would have found petitioner guilty beyond a reasonable doubt.” House v.

Bell, 547 U.S. 518, 537 (2006), quoting Schlup, 513 U.S. at 327; see also McQuiggin, 569

U.S. at 399; Gladney v. Pollard, 799 F.3d 889, 896 (7th Cir. 2015). To be “new,” the

evidence need not be “newly discovered” but must be evidence that was not presented at

trial. Gladney, 799 F.3d at 898. Although the petitioner need not prove diligence to pass

through the actual-innocence gateway, the court may consider unexplained delay “as part

of the assessment whether actual innocence has been convincingly shown.” McQuiggin,

569 U.S. at 399.

       Although nothing in the petition or the supporting materials suggests that Landis

can satisfy the actual innocence exception or that circumstances exist to support equitable

tolling of the limitations period, it would be premature to dismiss the petition without

giving petitioner the opportunity to come forward with facts showing why the petition is

timely or why his default should be excused. Accordingly,


                                             4
                                        ORDER

       IT IS ORDERED that:

       Not later than November 1, 2018, petitioner shall file a supplemental brief and

supporting materials setting forth facts and legal argument to show either that (1) he

qualifies for equitable tolling or (2) his default should be excused under the actual

innocence exception. In the event he fails to make this showing, then the presiding judge

likely will dismiss the petition.

       Entered this 11th day of October, 2018.

                                         BY THE COURT:

                                         /s/
                                         _______________________
                                         STEPHEN L. CROCKER
                                         Magistrate Judge




                                           5
